Citation Nr: 1425259	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  07-15 842	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for left leg disability.

3.  Entitlement to service connection for a left hip disability as secondary to a left knee disability.

4.  Entitlement to service connection for a right hip disability as secondary to a left knee disability.

5.  Entitlement to service connection for right knee and right leg disabilities as secondary to a left knee disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran, who is the appellant, had active service in the Army Reserve from February 1956 to February 1958 and from December 6, 1961, to January 31, 1962.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Veteran did not appear at a hearing before the Board.  In the absence of a timely request for postponement, the request for the hearing is deemed withdrawn. 38 C.F.R. § 20.704(d).

In May 2010, in June 2011, in August 2011, in July 2012, March 2013, and November 2013, the Board remanded the claims for further development.  


FINDINGS OF FACT

1.  A preexisting left knee condition did not increase in disability during service, based on the evidence pertaining to the manifestation of the disability before, during, and after service.  

2.  The current left leg, left hip, right hip, right knee, and right leg disabilities did not have onset in service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.3.04(b), 3.306 (2013).

2.  The criteria for service connection for a left leg disability have not been met. 38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a left hip disability have not been met. 38 U.S.C.A. §§ 1131, 1153 (West 002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for a right hip disability have not been met. 38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. § 3.303, (2013).

5.  The criteria for service connection for right knee disability and right leg disability have not been met.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. § 3.303 (2013).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  


Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letters, dated in August 2005 and in March 2006.  The notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  

Based on the Veteran's reports that he had received VA treatment for his claimed disabilities since 1995, the Board remanded the claim to obtain VA records prior to 2005, however, the Veteran clarified that he began receiving VA treatment in 2005 and that no prior records existed.  The RO also requested that Veteran's records from the Social Security Administration (SSA), but the SSA responded that the Veteran's records had been destroyed.  The Veteran was subsequently informed of the unavailability of the records.   

The Board has remanded this case on numerous occasions to obtain a competent medical opinion regarding the etiology of the Veteran's left knee disability, i.e., a medical opinion that considered all available relevant records and that addressed the appropriate legal definition.  The VA medical opinion obtained in 2014 is adequate as it is predicated on a complete review of the Veteran's record and is supported by a detailed rationale.  See Stefl v. Nicholson, 21 Vet. App.120, 123-24 (2007) (A VA examination is considered adequate when it is based on consideration of the medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, the opinion provider must be fully informed of the pertinent factual premises, provide a fully articulated opinion, and provide a supportive reasoned analysis).  
 
As the Board is denying service connection for a left knee disability, VA's duty to obtain a medical opinion addressing a theory of secondary service connection for the claimed left leg, left hip, right hip, right knee, and right leg disabilities has not been triggered.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  



Likewise, based on the absence of any evidence suggesting a direct relationship between the disabilities and service, an opinion addressing a theory of direct service connection need not be obtained.  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Legal Criteria

A Veteran is entitled to VA disability compensation, referred to as service connection, for a disability resulting from personal injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1131. 

To establish service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be proved. 

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111.  Clear and unmistakable (obvious and manifest) evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 C.F.R. § 3.304(b).  



When a condition is properly found to have been preexisting, the presumption of aggravation provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

"Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue, and the record does not show, that the claimed disability was the result of participation in combat.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).



Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence 

The service treatment records show that on entrance examination in February 1956 the Veteran denied a history of arthritis or knee problems and the evaluation of the lower extremities was normal.

In January 1957, the Veteran complained of left knee pain.  The initial impression was bursitis, and the Veteran was assigned to quarters for one day, after which the diagnosis was arthritis of unknown cause.  

After the one day of assignment to quarters, the Veteran was hospitalized for observation.  According to the Veteran, three days earlier he had developed severe knee pain while making a sudden turning motion.  



The Veteran also provided a history of being struck by a car on his left side when he was 12 years old, and since then he occasionally had locking of the knee and that his knee frequently gave way.  There was an old, well-healed scar on the medial aspect of the left knee.  During the hospitalization, X-rays of the left knee were normal.  On an orthopedic consultation, the impression was no traumatic abnormality of the knee.  A meniscal injury was suspected, but not proven.  After three days of hospitalization, the left knee was asymptomatic.  On discharge from the hospital, the admitting diagnosis of arthritis was changed to diagnosis undetermined manifested by left knee pain and slight weakness of the cruciate ligament.  The Veteran was returned to his unit. 

In December 1957, the Veteran sought treatment after running because his knee gave way and he fell, and he received in-patient care for approximately one week.  However, there was no swelling, crepitus, or loss of motion of the left knee, and x-rays of the left knee were interpreted to reveal no changes since January 1957.

The remainder of the service treatment records contained no complaint, finding, history, sign, symptom, treatment, or diagnosis of a left knee injury or abnormality.

After service in June 2003, x-rays of the knees were compatible with early osteoarthritic diagnostic changes.  There was no evidence of trauma, inflammation, or destructive changes.

In July 2005, a private physician evaluated the Veteran bilateral knee pain.  The Veteran gave a history of knee pain starting with a motor vehicle accident in November 2004 where his knees hit the dashboard.  After that, he experienced more discomfort in the knees.  Examination did not show any effusion and the Veteran had full flexion and extension and stable ligaments.  The diagnosis was bilateral knee pain with the left worse than the right.





In November 2005 on VA examination, the Veteran gave a history of falling in 1991 and hurting his back, resulting in four back surgeries.  Based on the Veteran's reported history of left leg numbness, the examiner concluded the Veteran had left leg numbness since service, which to the fall resulting in a fracture to the back.  

In December 2005 on VA examination, the Veteran stated that his left knee problems began in 1957 when he fell down some stairs.  The Veteran stated that due to weakness in the knee, the left leg gave way in 1978, injuring his back, resulting in four subsequent back surgeries, the most recent occurring in 1991 at which time rods were inserted to support his spine.  The Veteran complained of diminished sensation in the entirety of the left leg.  He stated that his right knee became painful in 1999, but that he did not experience any swelling or giving way.  The Veteran stated, however, that because he favored his left leg, the right knee symptoms worsened.  

X-rays of the left knee showed joint effusion but no fractures or dislocations.  The diagnosis was moderate degenerative joint disease of the left knee with moderate symptoms and moderate disability and a moderate to severe foot drop of the left foot.  The numbness was attributed to the back surgeries.  .

In December 2006 on VA examination, the Veteran stated that he had not had any feeling in his left knee since he was hit by an automobile when he was 10 or 12.  The diagnosis was sprain of the left knee.   The examiner stated that the preexisting left knee disability resulting from a vehicle accident healed and that the Veteran had no residuals from the injury.  The VA examiner noted that the Veteran sought treatment for an in-service twisting injury of the left knee on two occasions, after which the Veteran had no subsequent complaints and did not seek further treatment.  Therefore, in the VA examiner's opinion, the current left knee disability was less likely than not related to the twisting injury in service.  





In February 2007, VA records show that the Veteran complained of left knee pain since service.  In October 2007, the Veteran was in another motor vehicle accident that resulted in a closed head injury. 

In April 2008 on a VA examination, the Veteran was using a walker but the VA examiner attributed the need for a walker to the closed head injury and the back surgeries.  Also, the VA examiner attributed the back disability to an on-the-job injury after service.

In June 2008, a private physician, Dr. T. C. stated that the back surgeries began after a military related accident.  

On VA examination in September 2011, the Veteran stated that he injured his left knee in knee in service when he fell on stairs while working on missiles.  As to whether the current left knee disability was related to service, the VA examiner noted that the Veteran received related treatment on two occasions in service, but no subsequent treatment until many years later.  The VA examiner noted the Veteran had a work-related back injury in 1979 resulting in back surgeries.  The VA examiner concluded it was less likely than not that the left knee condition was caused by or aggravated by or the result of service, as the bilateral knee disability were of equal severity, and an in-service injury that resulted in a post-service left knee disability would reveal more significant degenerative changes in the left knee.  However, x-rays showed mild degenerative joint disease in each knees, which indicated even wear on each joint, and that the bilateral knee disabilities were less severe than average for one of the Veteran's age group.  The VA examiner further found that the Veteran's history of left knee treatment did not support a theory that the current knee condition was caused by the in- service injuries, given the absence of left knee problems within a year or two of separation and the first left knee treatment after 2000, some forty years after service.





The Veteran and his spouse submitted statements.  Both attested that the Veteran had multiple falls because of left leg instability.  The Veteran attributed his back injuries to left knee instability.  He stated that he sought treatment for his left knee shortly after service from two doctors who advised him to seek treatment at VA.  The doctors are deceased and the Veteran stated that their records are no longer available.  

On VA examination in May 2013, the diagnosis was degenerative left knee changes due to advanced age and musculoskeletal deconditioning.  The VA examiner started that the left knee disability was unrelated to any in-service injury or condition.  The VA examiner further stated that the Veteran's description of pain and his limited active range of motion were consistent with a patellofemoral syndrome, which was also unrelated to service, as the examiner found no evidence of patellofemoral syndrome or related findings in the service treatment records.  Further, the VA examiner stated that the Veteran's current lateral instability of the left knee was unchanged from the pre-existing condition before service as the Veteran manifested mild lateral instability before and after service.

In March 2014, a VA physician reviewed the Veteran's file and expressed the opinion that the left knee disability, which preexisted service, was not aggravated in service.  The VA examiner concurred with previous examiner's conclusions that the preexisting left knee disability did not increase in severity during service and that the Veteran's current left knee disability was unrelated to service and the knee pathology was related to advanced age.  

Analysis

The Veteran was presumed in sound condition when examined and accepted for service.  38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b).





Clear and unmistakable evidence that a disability existed prior to service and was not aggravated by service will rebut the presumption of soundness with the burden on the government.  38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b), and Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

During a period of hospitalization for evaluation of left knee pain in service, the Veteran gave a history of a left knee injury with recurrent symptoms of locking and giving way prior to service.  The evaluation showed an old, well-healed scar on the medial aspect of the left knee with no evidence of an antecedent in-service left knee injury that could have accounted for the scar.  As the Veteran has not denied the history of a preexisting condition made during the course of a clinical evaluation, the Veteran's own admission rebuts the preexisting prong of the presumption of soundness by clear and unmistakable evidence.  See Horn v. Shinseki, 25 Vet. Ap. 231, 237-38 (2012) (holding that in the absence of a contention that the appellant never made statements, reporting a preservice disability attributed to him, the statements alone may rebut the preexistence prong of the presumption of soundness). 

As for the aggravation prong of the presumption of soundness, VA must also establish by clear and unmistakable evidence that preexisting left knee condition was not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability or that any increase in severity was due to the natural progress of the preexisting condition.  

Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.






Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.  

Although the Veteran is competent to describe left knee symptoms during service and after service, and the Veteran's spouse is competent to describe that which she personally observed, the question of aggravation of a preexisting condition is an issue that requires an inference or a conclusion based on evidence.  However, such an inference or conclusion is not one the Veteran or the Veteran's spouse is competent to make based on mere personal observation.  Moreover, it is not argued or shown that the Veteran or his spouse is otherwise qualified through specialized education, training, or experience to diagnose or offer an opinion on aggravation of preexisting left knee condition.





For this reason, aggravation of preexisting left knee condition, as opposed to merely reporting left knee symptoms, is not a matter that the Veteran or his spouse is competent to identify.  To the extent that the statements of the Veteran and of his spouse are offered as proof of aggravation, the statements are not competent evidence and cannot be considered as evidence favorable to the claim.

Since a lay person is not competent to identify aggravation, and as the question of aggravation involves a medical determination, competent medical evidence is required.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.

As for the evaluation of bilateral knee pain in 2005 by a private physician that included a history of knee pain starting with a motor vehicle accident in November 2004, the evidence has no probative value on a material issue of fact, namely, whether the preexisting left knee condition was aggravated by service from 1956 to 1958.  

As for the report in June 2008 of a private physician that the Veteran's knee pain began after a military related accident, the evidence has no probative value on a material issue of fact, namely, whether the preexisting left knee condition was aggravated by service, that is, the preexisting left knee condition increased in disability, permanently, made worse during service.   

The competent medical evidence on the question of aggravation of preexisting left knee condition consists of the opinions of VA physicians, who are qualified through education, training, or experience to offer a medical diagnosis or opinion.

The VA medical opinions addressing this theory of entitlement were rendered in 2013 and 2014.  The medical opinions, authored by two VA physicians, both conclude that the Veteran's preexisting left knee condition did not increase in severity during service.  




As reflected in the service treatment records, the Veteran complained of recurrent left knee instability after his preservice left knee injury.  One VA examiner characterized the in-service left knee disability as productive of mild instability and stated that the evidence failed to suggest that the disability was aggravated during service.  The conclusion was consistent with post-service negative clinical instability test findings.  Likewise, in 2014 VA examiner concluded that the Veteran's preservice left knee disability did not increase in severity during service.

The VA physicians who reviewed the Veteran's file in 2013 and 2014 offered well-reasoned medical opinions.  As the preexisting left knee symptoms did not increase in severity during service, aggravation may not be conceded.

Absent a finding of aggravation of a preexisting condition, there is no in-service event or disease upon which to predicate a claim for service connection.  As such, there is no doubt to be resolved, and service connection is not warranted.   38 U.S.C.A. § 5107(b).

As service connection for the left knee is not established, the Board does not reach the question of secondary service connection under 38 C.F.R. § 3.310 for the left leg, left hip, right hip, right knee, or right leg.  Furthermore, the Board finds that there is no evidence to suggest that the Veteran suffered an injury or disease to the left leg, left hip, right hip, right knee, or right leg in service and no health care professional has attributed the symptoms of the Veteran's left leg, left hip, right hip, right knee, or right leg to an injury, disease, or event in service.  

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

(The Order follows on the next page.).




ORDER

Service connection for a left knee disability to include as due to aggravation of a preexisting condition is denied.

Service connection for a left leg disability is denied.

Service connection for a left hip disability is denied.

Service connection for a right hip disability is denied.

Service connection for right knee disability and right leg disability is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


